     Case 4:17-cr-00039-JPB-WEJ Document 349 Filed 05/29/20 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

 UNITED STATES OF AMERICA,



       v.                                      CRIMINAL ACTION NO.
                                               4:17-CR-00039-06-JPB
 MICHAEL KENT,

              Defendant.


 ORDER ADOPTING NON-FINAL REPORT AND RECOMMENDATION

      This matter comes before the Court on the Magistrate Judge’s Non-Final

Report and Recommendation [Doc. 286]. This Court finds as follows:

                            PROCEDURAL HISTORY

      In this case, Defendant Michael Kent (“Defendant Kent”) is charged with a

single count of Conspiracy to Obstruct Justice for allegedly conspiring with others

to use physical force against a witness for the purpose of influencing that witness’s

testimony. Defendant Cedric Sams (“Defendant Sams”), another defendant in this

multi-count case involving 135 PIRU gang members, is charged with Murder in

Aid of Racketeering and Use of a Firearm in Furtherance of Crime of Violence

Resulting in Death. On September 27, 2019, Defendant Kent filed a Motion to

Compel Disclosure of Confidential Informant seeking to obtain the identity of an
     Case 4:17-cr-00039-JPB-WEJ Document 349 Filed 05/29/20 Page 2 of 8




informant called “CD-1.” [Doc. 249]. Defendant Kent argued that disclosure of

the informant’s identity would lead to exculpatory evidence. Id. Shortly

thereafter, Defendant Sams moved to disclose the identity of all informants for the

same reason. [Doc. 266]. On October 2, 2019, Defendant Kent moved to suppress

the search of his Instagram account alleging that the search warrant lacked

probable cause. [Doc. 267]. All three motions were submitted to the Magistrate

Judge for a recommendation. In his Report and Recommendation, the Magistrate

Judge recommended denying each motion. [Doc. 286].

                                   ANALYSIS

      A district judge has broad discretion to accept, reject or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447

U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any

portion of the Report and Recommendation that is the subject of a proper objection

on a de novo basis and any non-objected-to portion under a “clearly erroneous”

standard. See also Fed R. Crim. Pro. 59(b)(3).

       Defendant Sams did not object to the Magistrate Judge’s recommendation.

Defendant Kent, however, timely filed his Objection to Non-Final Report and

Recommendation on November 11, 2019. [Doc. 295]. In his objection, Defendant




                                         2
     Case 4:17-cr-00039-JPB-WEJ Document 349 Filed 05/29/20 Page 3 of 8




Kent argued that the Magistrate Judge erred in recommending the denial of the

motion to suppress and the motion to compel.

      1. Motion to Suppress

      As stated above, Defendant Kent seeks to suppress the search of his

Instagram account. In recommending denial of the motion, the Magistrate Judge

determined that probable cause existed to issue the search warrant. The Magistrate

Judge further determined that even if probable cause was lacking, suppression is

not appropriate because the warrant falls within the good-faith exception

articulated in United States v. Leon, 468 U.S. 897 (1984).

      In Defendant Kent’s objection, Defendant Kent seems to argue that the

affidavit provided in support of the warrant was insufficient to show probable

cause because much of the affidavit focuses on the co-defendants instead of

Defendant Kent, the affidavit does not detail what was said on the phone call

between Defendant Kent and Defendant Christopher Nwanjoku on June 1, 2020,

and the affidavit does not explain why Defendant Kent’s Instagram account would

contain evidence of a crime. [Doc. 295, pp. 2-3]. This Court disagrees.

      After a de novo review, this Court finds that the warrant is supported by

probable cause and this Court discerns no error in the Magistrate Judge’s

determination. The Magistrate Judge correctly noted that the affidavit in support


                                         3
     Case 4:17-cr-00039-JPB-WEJ Document 349 Filed 05/29/20 Page 4 of 8




of the warrant includes a lengthy factual basis detailing how 135 PIRU gang

members use social media sites, like Instagram, to communicate and promote gang

matters. Although Defendant Kent was not a 135 PIRU gang member, he was a

member of a different gang, the affidavit explained that his twin brother

(Defendant Maurice Kent) was a 135 PIRU gang member, and Defendant Kent

was friendly with other 135 PIRU gang members. The affidavit even noted that

Defendant Kent appeared in pictures with 135 PIRU gang members.

      Importantly, the affidavit contained adequate details explaining Defendant

Kent’s involvement with the death of Qualeef Rhodes, a fellow 135 PIRU gang

member. On June 1, 2017, it became known that Rhodes gave information to the

police about Defendant Maurice Kent’s involvement in a shooting at the Medusa

Restaurant in Brookhaven, Georgia. On the same day that the information became

known, Defendant Maurice Kent called his brother and told him to tell other gang

members to delete all social media accounts because Rhodes was cooperating with

the police. According to the affidavit, a confidential informant (“CD-1”) told the

police that Defendant Kent then called Defendant Nwanjoku and complained about

Rhodes’s snitching. Only three days later, Rhodes was murdered. Significantly,

the affidavit alleged that cell phone records showed that on the day of the murder,

Defendant Kent was in contact with those suspected of Rhodes’s murder. Notably,


                                         4
     Case 4:17-cr-00039-JPB-WEJ Document 349 Filed 05/29/20 Page 5 of 8




these are the same individuals that Defendant Kent was photographed with.

Ultimately, this Court finds that the specific evidence connecting Defendant Kent

to the murder of Rhodes, taken together with the explanation of how 135 PIRU

gang members use Instagram to communicate, is sufficient to show that further

evidence would likely be found in Defendant Kent’s Instagram account. As such,

Defendant Kent’s contention that the warrant was not supported by probable cause

is without merit.

      Even if the warrant was not supported by probable cause or was somehow

too broad or otherwise invalid, this Court agrees with the Magistrate Judge that

under the good faith exception, suppression is not warranted here. The good faith

exception provides that “courts generally should not render inadmissible evidence

obtained by police officers acting in reasonable reliance upon a search warrant that

is ultimately found to be unsupported by probable cause.” United States v. Martin,

297 F.3d 1308, 1313 (11th Cir. 2002). Importantly, the good faith exception

requires suppression “only if the officers were dishonest or reckless in preparing

their affidavit or could not have harbored an objectively reasonable belief in the

existence of probable cause.” Id. Despite Defendant Kent’s arguments to the

contrary, this Court finds no evidence that the warrant was prepared recklessly.

The affidavit was not bare boned, nor did it merely contain conclusory allegations


                                          5
     Case 4:17-cr-00039-JPB-WEJ Document 349 Filed 05/29/20 Page 6 of 8




as Defendant Kent suggests. Ultimately, this Court finds that it was reasonable for

the executing agent to rely on the search warrant under the totality of the

circumstances.

      For the reasons stated above, this Court OVERRULES Defendant Kent’s

objection concerning the Magistrate Judge’s recommendation as to the motion to

suppress. This Court finds that the warrant was supported by probable cause.

Furthermore, even if the warrant lacked probable cause, the good faith exception

does not require suppression because no evidence exists that the warrant was

prepared in a reckless or dishonest manner.

      2. Motion to Compel

      As stated previously, Defendant Kent sought to compel the Government to

disclose the identity of CD-1. As an initial matter, the Magistrate Judge

recommended denying the motion because CD-1’s identity will be revealed shortly

before trial. In other words, this is not a situation where the identity of the

informants will never be disclosed. The Magistrate Judge also weighed the extent

of the informant’s participation in the criminal activity (which he determined was

neutral), the directness of the relationship between the defendant’s asserted defense

and the probable testimony of the informant (which he determined weighed against

disclosure) and the government’s interest in nondisclosure (which he determined


                                           6
     Case 4:17-cr-00039-JPB-WEJ Document 349 Filed 05/29/20 Page 7 of 8




also weighed against disclosure) before concluding that the factors weighed in

favor of non-disclosure.

      The Magistrate Judge’s determination that the factors weighed in favor of

nondisclosure was not error. Here, the third factor is especially compelling.

Without much explanation, Defendant Kent argues in his objection that “[t]here is

no danger to the confidential source.” This Court, however, cannot overlook that it

is alleged that Defendant Kent was involved with the murder of Rhodes, a fellow

gang member, who was killed for cooperating with police. Because this case

involves the murder of a potential witness who was killed for cooperating with law

enforcement, the government’s interest in nondisclosure is overwhelming. In sum,

because the factors weigh in favor of non-disclosure and because the identity of

CD-1 will be disclosed before trial, Defendant Kent’s objection is OVERRULED.

                                  CONCLUSION

      After consideration of the Non-Final Report and Recommendation and

Defendant Kent’s objections, the Court APPROVES AND ADOPTS the Non-

Final Report and Recommendation [Doc. 286] as the opinion of the Court. For the

reasons stated in the Non-Final Report and Recommendation, Defendant Kent’s

Motion to Suppress [Doc. 267] and Motion to Compel Disclosure of Confidential

Informant [Doc. 249] are DENIED. Additionally, Defendant Sams’s Motion for


                                         7
     Case 4:17-cr-00039-JPB-WEJ Document 349 Filed 05/29/20 Page 8 of 8




Disclosure of Informants [Doc. 266], which was reviewed for clear error, is also

DENIED.

      SO ORDERED this 29th day of May, 2020.




                                         8
